Citation Nr: 0608398	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-35 041A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
November 1965.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied claims of entitlement to service 
connection for hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  The current sensorineural hearing loss is not a 
disability and is not etiologically related to service.

2.  The appellant has tinnitus, which was not present during 
active duty or for many years afterwards and is not 
etiologically related to service.


CONCLUSION OF LAW

1.  The appellant's bilateral hearing loss disability was not 
incurred in or aggravated by active military service; nor may 
service connection be presumed for sensorineural hearing 
loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.159, 3.385 (2005). 

2.  The appellant's tinnitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform 
the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.

The record reflects that, through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain evidence on his behalf.  
See, e.g., the letter addressed to the appellant by the RO 
issued January 5, 2004, and the statement of the case dated 
September 2004.  In this letter and other documents, the RO 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims.  The appellant was asked to inform the RO of 
any additional evidence or information which he thought would 
support his claims, so that the RO could attempt to obtain 
his additional evidence for him.  Moreover, since the 
appellant was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2004, after the initial VCAA 
letter was issued in January 2004.  Subsequently, additional 
notification was accomplished in accordance with the VCAA.  
The claims were last adjudicated in September 2004.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of the claims would have been 
different had initial adjudication been preceded by complete 
VCAA and development.  In sum, the Board is satisfied that 
the RO properly processed the claims following compliance 
with the notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The appellant has requested a VA rating examination by letter 
dated December 2004.  However, because there is no evidence 
of a nexus between the appellant's current hearing loss and 
his time in active service, a rating examination is not 
warranted.  See 38 C.F.R. § 3.159 (c) (4).

Accordingly, the Board will address the merits of the 
appellant's claims.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 38 
C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records reflect that, at his pre-induction 
physical examination in September 1963, the appellant's 
hearing tested as 15/15, or normal.  On the authorized 
audiological evaluation in November 1963, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
5
LEFT
5
0
5
5
5


He received no medical treatment pertaining to his hearing 
during his time in active service.  On the authorized 
audiological evaluation in September 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Upon discharge in November 1965, the appellant certified that 
there had been no change in his physical condition since the 
September examination and he made no complaints related to 
his hearing at that time.

Although the appellant claimed that he later received private 
medical care for hearing difficulties, only one page of 
medical records related to his hearing was submitted in 
support of the present claims.  His test results were normal 
through 2000 Hertz, but the appellant showed mild to moderate 
bilateral sensorineural hearing loss above 2000 Hertz.  Word 
recognition scores were 100 percent bilaterally.  Complete 
audiometric test results were not submitted.  However, these 
test results dating from June 1996 are not specific enough to 
verify whether he meets the threshold requirements of 38 
C.F.R. § 3.385 to classify his hearing loss as a disability 
for VA's purposes.

Furthermore, although the reporting doctor in June 1996 
stated that the appellant's hearing loss was typical for 
noise exposure, he specifically noted only that the appellant 
had been around some noise in the form of press rooms and 
that he had used hearing protection in that situation on an 
inconsistent basis.  A history of farming, hunting and two 
years in the military was noted.  There is no nexus statement 
in the record connecting the appellant's current bilateral 
hearing loss  to his time in service and, in fact, he appears 
to be attributing the appellant's hearing loss to a post-
service cause.

There is no evidence of tinnitus in the appellant's service 
medical records.  The only medical evidence in the record 
related to the appellant's tinnitus is in the private 
physician's note from June 1996, where the physician reported 
that the appellant had been complaining of bilateral tinnitus 
for the past two years.  Medical records reflecting the 
appellant's complaints during those two years, or the years 
before that, are not present.  Again, there is no nexus 
statement in the record that connects the appellant's 
complaints of tinnitus to his time in active military 
service.

A review of the appellant's entire file shows that there is 
no competent medical evidence of sensorineural hearing loss 
or tinnitus until many years after service discharge and that 
there is no nexus statement relating the appellant's current 
hearing loss or his tinnitus back to his time in active 
service.  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claims and the 
present appeals must be denied. 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


